Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 17, 2021 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 17, 2021. Claims 1 and 8-20 are pending and currently examined. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (WO 2016/205347 A1, published on Dec. 22, 2016, claiming priority on US provisional application 62/180,405, filed on June 16, 2015. Submitted in IDS filed on March 4, 2020), and Wang et al. (P.N.A.S., 2010, 107: 18979-18984).
Base claim 1, as amended, is directed to a modified hemagglutinin (HA) protein of influenza virus comprising a globular head domain and a stem domain, wherein at least one immunodominant region of the globular head domain of said HA protein contains an influenza stem epitope, wherein said influenza stem epitope comprises one or more stem peptides of a homologous influenza virus HA and is recognized by a broadly neutralizing antibody (bnAb) against influenza viruses.
Krammer teaches influenza virus mutated hemagglutinin (HA) polypeptides comprising one or more HA stalk antigenic peptide(s) displayed in the globular domain of the HA proteins. See e.g. Abstract. Krammer teaches that in an effort to make annual vaccine updates dispensable, a trend in novel influenza vaccine design is to guide the immune response towards more conserved regions of the protein to broaden the protective efficacy of current vaccines, that one such target is the HA stalk domain, which has received much attention in recent years because of its higher conservation compared to the head domain. It teaches that, although sterically less accessible for immune recognition, anti-stalk antibodies have been shown to be elicited during natural infection in the mouse model and in humans, however at much lower levels as compared to antibodies directed towards the head region, and that new approaches are needed to redirect the immune response towards conserved antigenic regions and to 
Krammer teaches an immunogenic influenza virus mutated hemagglutinin (HA) polypeptide comprising an influenza virus mutated hemagglutinin globular head domain, wherein the influenza virus mutated globular head domain comprises one or more influenza virus HA stalk antigenic peptides, that the influenza virus HA stalk antigenic peptide can be inserted into or can replace one or more amino acids in the influenza virus HA globular head domain. See e.g. claims 1-3. Here, the HA stalk antigenic peptides inherently comprise epitopes. 
Claims 1-3 of Krammer are generic to the origins of the HA globular head and the stalk antigenic peptides. They read on a mutated HA polypeptide that comprise a stem epitope comprising one or more stem peptides of homologous influenza virus HA in the globular head, as claimed in the instant application. 
Therefore, Krammer teaches the concept and practice of displaying a conserved antigenic stem region peptide on the globular head of an influenza virus HA so that the immunogenicity of the conserved stem region can be enhanced for broader protection of more influenza virus strains.  However, Krammer does not explicitly specify that the stem peptides are from “a homologous influenza virus HA” and recognized by a broadly neutralizing antibody (bnAb) against influenza viruses, even though it teaches that conserved regions of HA, including the stalk region, are potential targets for developing vaccines with broader protective efficacy. It is noted that the limitation “wherein said influenza stem epitope comprises one or more stem peptides of a homologous influenza virus HA and is recognized by a broadly neutralizing antibody (bnAb) against influenza 
Wang teaches a study on vaccination with a synthetic peptide from the influenza virus hemagglutinin (HA) stalk region. It teaches that antibodies with broad neutralizing activity (bnAbs) against multiple influenza virus strains or subtypes have been reported to bind the stalk of the viral hemagglutinin, suggesting that a vaccine based on this region could elicit a broadly protective immune response. The authors describe a hemagglutinin subunit 2 protein (HA2)-based synthetic peptide vaccine that provides protection in mice against influenza viruses of the structurally divergent subtypes H3N2, H1N1, and H5N1. The immunogen is based on the binding site of the recently described nAb 12D1, which neutralizes H3 subtype viruses, demonstrates protective activity in vivo, and, in contrast to a majority of described nAbs, appears to bind to residues within a single α-helical portion of the HA2 protein. See Abstract. 
Wang teaches that nAb 12D1 binds amino acids within the highly conserved long α-helix (LAH) region of the protein. The portion of the hemagglutinin that interacts with nAb 12D1 was identified originally by interpretation of binding data using multiple HA2 truncations of varying lengths. Based on the cumulative truncation data, it was determined that nAb 12D1 binds within amino acids 76–106 of HA2 (3). Subsequent work, however, revealed that a peptide representing the entire LAH (amino acids 76–130) of the H3 virus A/Hong Kong/1/1968 provided the necessary structural elements for maximal binding by nAb 12D1 (Fig. 1A). See page 18979, right column, para 1. Fig. 2 of Wang presents data showing that a vaccine comprising the LAH peptide acts as a robust immunogen and the elicited serum antibody reacts with multiple hemagglutinin 

    PNG
    media_image1.png
    189
    1114
    media_image1.png
    Greyscale

Accordingly, Wang identifies a stem region in HA that is conserved in different influenza virus strains or subtypes (i.e. homologous among different strains/subtypes) and recognized by a broadly neutralizing antibody and teaches that the epitope can be included in an immunogen in a vaccine against multiple subtypes of influenza viruses.  
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce stem peptide(s) disclosed in Wang into the study of Krammer by substituting the stem peptide presented in the mutant HA globular head. One would have been motivated to do so, e.g., so that the resulting mutant HA can induce antibodies that broadly neutralize multiple influenza virus strains/subtypes, leading to a potential vaccine of broad spectrum, as suggested in both Krammer and Wang. Based on teachings of Krammer, there is a reasonable expectation that the LAH peptide or a portion of it comprising the nAb 12D1 epitope can be placed in a HA globular head and antibodies be induced against it.
Regarding claims 9-11, it would have been well within the purview of one of ordinary skill in the art to determine the number of insertion or replacement sites (i.e. the number of the nAb epitope peptides) in routine experimentation to see if increased copy numbers can increase immunogenicity.  It would also have been prima facie obvious for one of ordinary skill in the art to place different stem epitope peptides known at the time 
Regarding claims 12-18, Krammer teaches that, in certain embodiments, an influenza virus mutated HA polypeptide described therein is engineered into a vaccine formulation, such as a live influenza virus, an inactivated influenza virus, virus-like particle ("VLPs"), a subunit vaccine, or a split vaccine. See e.g. [0006]. Here, a live influenza virus and an inactivated influenza virus are routinely produced from viral agents comprising nucleic acids encoding influenza virus proteins in host cells, and the HA protein is naturally present on the surface of influenza virus particles.   

Response to Applicant’s Arguments
Applicant’s arguments filed on Feb. 17 have been fully considered and are moot in view of withdrawal of the related rejections.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648